Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-17-1994

McKenna, et al. v. Pacific Rail Service
Precedential or Non-Precedential:

Docket 93-5253, 93-5277




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"McKenna, et al. v. Pacific Rail Service" (1994). 1994 Decisions. Paper 116.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/116


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
       UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT

                ___________

           Nos. 93-5253, 93-5277,
             93-5385 and 93-5386
                 ___________


PETER MCKENNA; GREG SPINA; JACK RICCIARDI;
JOHN OLIVER; ANDREW HENNESSEY; AL ARMETTA;
PINCUS COHEN; DAVE QUAID; ADAM LUKASWESKI;
WILLIAM HARPER; DORRANCE A. LINDH; JOHN
GUGLIOTTA; GEORGE WHITEHEAD; JOHN SHEA;
ANTHONY NAZARE; ROBERT TIGHE; DENNIS
MCCARTHY; RICHARD MONTACALVO; JEANETTE
MCCAFFERTY; GEORGE MARTIN; RALPH FERNANDEZ;
PAUL NOETHE; PATRICIA BURWITZ; MICHAEL
DEMONE; EDDIE DECHERT; SALVATORE PETRUZZELLI;
PHYLLIS LINDH; JOSEPH K. PFEIL,

               vs.

PACIFIC RAIL SERVICE,

     Pacific Rail Service,

                        Appellant Nos. 93-5253
                        and 93-5385.


PETER MCKENNA; GREG SPINA; JACK RICCIARDI;
JOHN OLIVER; ANDREW HENNESSEY; AL ARMETTA;
PINCUS COHEN; DAVE QUAID; ADAM LUKASWESKI;
WILLIAM HARPER; DORRANCE A. LINDH; JOHN
GUGLIOTTA; GEORGE WHITEHEAD; JOHN SHEA;
ANTHONY NAZARE; ROBERT TIGHE; DENNIS
MCCARTHY; RICHARD MONTACALVO; JEANETTE
MCCAFFERTY; GEORGE MARTIN; RALPH FERNANDEZ;
PAUL NOETHE; PATRICIA BURWITZ; MICHAEL
DEMONE; EDDIE DECHERT; SALVATORE PETRUZZELLI;
PHYLLIS LINDH; JOSEPH K. PFEIL,

               vs.
          PACIFIC RAIL SERVICE,

               Peter McKenna; Greg Spina; Jack Ricciardi; John
               Oliver; Andrew Hennessey; Al Armetta; Pincus
               Cohen; Dave Quaid; Adam Lukasweski; William
               Harper; Dorrance A. Lindh; John Gugliotta; George
               Whitehead; John Shea; Anthony Nazare; Robert
               Tighe; Dennis McCarthy; Richard Montacalvo;
               Jeanette McCafferty; George Martin; Ralph
               Fernandez; Paul Noethe; Patricia Burwitz; Michael
               Demone; Eddie Dechert; Salvatore Petruzzelli;
               Phyllis Lindh; Joseph K. Pfeil,

                                  Appellants Nos. 93-5277
                                  and 93-5386.

                             ___________


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY

                      (D.C. Civil No. 91-00693)

                             ___________


                        ARGUED MARCH 10, 1994

          BEFORE:     MANSMANN and LEWIS, Circuit Judges,
                    and MCKELVIE, District Judge.*

                             ___________

                     ORDER AMENDING SLIP OPINION
                             __________




          IT IS HEREBY ORDERED that the Slip Opinion filed in

this case on August 11, 1994, be amended as follows:

          The third sentence of section V of the majority opinion

is stricken, and the following language is substituted:     "On
*
    Honorable Roderick R. McKelvie, United States District Judge
    for the District of Delaware, sitting by designation.
remand, it will be within the trial court's discretion whether to

allow claims for front pay, and plaintiffs' claims for emotional

distress are reinstated consistent with this opinion."

                               BY THE COURT


                               \s\ Timothy K. Lewis
                               _________________________________
                                  Circuit Judge

Dated: August 17, 1994